DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 17 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by POPOVIC US 2020/0268462A1.
Regarding claim 1, POPOVIC teaches: 1. (Currently Amended) A method of operating a surgical control system, the method comprising: 
displaying an image of a surgical environment, from an imaging field of view, on a display system, the display system configured for moving with a head of a user (POPOVIC: figs. 4A-B see pars. 59-60); 
entering an imaging control mode of the surgical control system (POPOVIC: par. 59); and 
detecting a movement of the head of the user (POPOVIC: pars. 57 and 59-60); and 
while the surgical control system is in the imaging control mode and responsive to the user's head movement, displaying an image of the surgical environment from a changed imaging field of view, the changed imaging field of view corresponding to the detected movement of the user's head (POPOVIC: figs.: 3 and 4A-B see pars. 56-60; 59 “…Again, the user 333 may activate the head-tracking mode using the input device…”; 60 “In other words, the processor 130 is configured to process forward looking images from the forward - looking camera , to process the determined head - tracking and / or eye - tracking data from the HMD in a continuous travel mode, and to transmit the robot control signals to cause the robot to move the forward looking camera in the continuous travel mode in the patient based upon the forward - looking images and the determined head - tracking or eye - tracking data”).  

Regarding claim 15, POPOVIC teaches: 15. (Original) The method wherein the display system is configured to mount to the head of the user (POPOVIC: par. 10).  

Regarding claim 17 POPOVIC, teaches: 17. (Original) The method wherein the imaging field of view comprises a field of view of an endoscope (POPOVIC: par. 45).  

Claim 29 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 29 further requires additional limitations also taught by POPOVIC, A system comprising (POPOVIC: abstract): a processor (POPOVIC: figs.: 1-2, 130 see par. 38); and a memory having computer readable instructions stored thereon, the computer readable instructions, when executed by the processor, cause the system to (POPOVIC: figs.: 1-2, 134 see par. 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over POPOVIC in view of ITKOWITZ US 2014/0018960A1.

Regarding claim 2, POPOVIC doesn’t teach however the analogous prior art ITKOWITZ teaches: 2. (Original) The method wherein entering the imaging control mode includes detecting an imaging control input from the user, the imaging control input received on a hand controller communicatively coupled to the surgical control system (ITKOWITZ: par. 60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein entering the imaging control mode includes detecting an imaging control input from the user, the imaging control input received on a hand controller communicatively coupled to the surgical control system as shown in ITKOWITZ with POPOVIC for the benefit of providing a minimally invasive, teleoperated robotic Surgical system that offers patients many benefits, such as reduced trauma to the body, faster recovery and shorter hospital stay. The da Vinci R. Surgical System provides intuitive and ergonomic control of minimally invasive slave Surgical instruments, which provides telepresence for the Surgeon. This system incorporates a dedicated Surgeon console, which provides a three-dimensional stereo viewer, two master tool manipulators, foot pedals for controlling modes of operation, and an ergonomic head and arm rest for prolonged seated use [0004].

Regarding claim 13, POPOVIC as modified by ITKOWITZ (with the same motivation from claim 2) further teaches: 13. (Original) The method further comprising: detecting a movement of a hand controller communicatively coupled to the surgical control system while in the imaging control mode (ITKOWITZ: pars. 9 and 60) and 
while the surgical control system is in the imaging control mode and responsive to the detected movement of the hand controller, displaying an image of the surgical environment from a changed image field of view, the changed image field of view corresponding to the detected movement of the hand controller (ITKOWITZ: pars. 60 and 85).

Regarding claim 14, POPOVIC as modified by ITKOWITZ (with the same motivation from claim 2) further teaches: 14. (Original) The method further comprising: 
detecting a movement of a hand controller communicatively coupled to the surgical control system while in the imaging control mode (ITKOWITZ: pars. 9 and 60) and 
while the surgical control system is in the imaging control mode and responsive to the detected movement of the hand controller, generating a ghost image of a surgical instrument in the surgical environment, wherein the ghost image moves in correspondence with movement of the hand controller (ITKOWITZ: pars. 60 and 153-155).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over POPOVIC in view of DIMAIO US 2009/0036902A1.

Regarding claim 3, POPOVIC doesn’t teach however the analogous prior art DIMAIO teaches: 3. (Original) The method further comprising: disabling operation of a surgical instrument in the surgical environment while the surgical control system is in the imaging control mode (DIMAIO: par. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disabling operation of a surgical instrument in the surgical environment while the surgical control system is in the imaging control mode as shown in DIMAIO with POPOVIC for the benefit of addressing a shortcoming in the prior art in that the number of robotic arms available in minimally invasive robotic Surgical systems has been slowly increasing to support additional robotic Surgical tools over a patient. Additionally, some more recent robotic Surgical tools have a greater number of controllable features. Unfortunately, a surgeon has only a pair of eyes, hands and feet to select and control the greater number of tools and controllable features of the robotic surgical tools [0007].


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over POPOVIC in view of KAWASHIMA JP 2012223363A (from IDS submitted on 1/12/2021).

Regarding claim 4, POPOVIC doesn’t teach however the analogous prior art teaches: 4. (Original) The method wherein entering the imaging control mode includes detecting an imaging control input from the user and wherein the imaging control input is a continuous input (KAWASHIMA: pg. 4 lines 20-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein entering the imaging control mode includes detecting an imaging control input from the user and wherein the imaging control input is a continuous input as shown in KAWASHIMA with POPOVIC for the benefit of to provide a surgical imaging system and a surgical robot, allowing high accuracy drive control of an imaging means to a desired position according to the motion of an operator in any work environment [abstract].


Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over POPOVIC in view of MUKAI US 6126450.

Regarding claim 12, POPOVIC doesn’t teach however the analogous prior art MUKAI teaches: 12. (Original) The method wherein the surgical environment is a simulated surgical environment and the image is from a simulator imaging tool (MUKAI: col. 10 ll. 4-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the surgical environment is a simulated surgical environment and the image is from a simulator imaging tool as shown in MUKAI with POPOVIC for the benefit of providing a medical Simulator System in which no physical model is required for each Simulated medical treatment of interest, and in which no display means is always required [col. 2 ll. 62-65].

Regarding claim 16, POPOVIC as modified by MUKAI (with the same motivation from claim 12) further teaches: 16. (Original) The method wherein the imaging field of view comprises a modeled field of view for a virtual endoscope (MUKAI: col. 10 ll. 4-30).

Allowable Subject Matter
Claims 5-8, 11 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5 (claim 30 is similar in scope), the prior art doesn’t teach: 5. (Original) The method of claim 1 further comprising: determining if the movement of the user's head is within a boundary corresponding to a range of motion of an imaging instrument having the imaging field of view; and if the movement of the user's head is not within the boundary corresponding to the range of motion of the imaging instrument, enabling a virtual explore mode of the surgical control system.

Regarding claim 6 (claim 31 is similar in scope), the prior art doesn’t teach: 6. (Original) The method of claim 5 further comprising: while the surgical control system is in the virtual explore mode and responsive to the user's head movement, displaying an image of an environment external of a patient anatomy.  

Regarding claim 7 (claim 32 is similar in scope), the prior art doesn’t teach: 7. (Original) The method of claim 5 further comprising: while the surgical control system is in the virtual explore mode and responsive to the user's head movement, displaying an interactive virtual user interface.  

Regarding claim 8 (claim 33 is similar in scope), the prior art doesn’t teach: 8. (Original) The method of claim 5 further comprising: providing directions for exiting the virtual explore mode, wherein the directions guide a head movement of the user to a direction that matches the imaging field of view.  

Regarding claim 11, the prior art doesn’t teach: 11. (Original) The method of claim 8 further comprising: providing an indication to the user that the surgical control system has exited the virtual explore mode.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIM US20170255256A1, HOFFMAN US20120154564A1, OLSON US20130096575A1, ITKOWITZ US20110118748A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612